United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE ARMY, FORWARD
OPERATING BASE HAMMER, Iraq, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0980
Issued: June 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2017 appellant, through counsel, filed a timely appeal from a January 30, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish that his diagnosed
amyotrophic lateral sclerosis (ALS)/motor neuron disease (MND) was causally related to his
accepted employment exposure.
FACTUAL HISTORY
On May 14, 2015 appellant, then a 59-year-old human terrain analyst, filed an occupational
disease claim (Form CA-2) for a neurological condition ALS/MND, which he attributed to his
work exposure while stationed in Iraq. He indicated that he had been exposed to tons of hazardous
chemicals, weapons of mass destruction (WMD), explosives, improvised explosive devices (IED),
vehicle-borne improvised explosive devices (VBIED), sand/dust storms, and Army fire pits.
Appellant first became aware of his condition on March 1, 2010, and first realized it was
employment related on April 27, 2015.
In a May 19, 2015 development letter, OWCP acknowledged receipt of appellant’s claim,
but noted that it had not received any other documentation with his claim form. It advised appellant
of the need for medical evidence in support of his claim. OWCP also provided appellant a factual
questionnaire to complete and return. It specifically inquired about the details of appellant’s
employment-related exposure. Additionally, OWCP inquired about the delay in filing the claim,
given that appellant reported having been aware of his condition in March 2010. It afforded him
30 days to submit the requested medical evidence and factual information.
In a June 16, 2015 statement, appellant explained that he began to work for the employing
establishment on October 16, 2009 and was deployed to Iraq from November 2009 to June 2011
as an intelligence specialist where he traveled to various U.S. Army posts in Iraq. He related that
during this period he was exposed to open U.S. Army fire pits, agricultural farm pesticides,
sand/dust storms that were full of chemicals, war debris, particles, biological weapons such as
anthrax, chemical weapons such as sarin and nerve gas, other chemical agents, live vaccines such
as polio and yellow fever, and depleted uranium. Appellant alleged that all of the above caused or
accelerated his health problems. He related that after four months of being deployed in Iraq,
around March 2010, he noticed severe headaches, high blood pressure, allergies, skin irritation,
body, muscles, joints and nerve pain, numbness in his legs and left arm, and memory loss.
Appellant described a specific incident in December 2010 when a large VBIED exploded within
yards of him. He reported that, after a long investigation, his neurologist and internist informed
him in 2015 that he suffered from ALS/MND, muscle weakness in his arms and legs, and ongoing
pain in his neck and lower back, and persistent headaches.
OWCP received a field report about a Combined Medical Engagement (CME) mission that
occurred on December 12, 2010 in Al Waleed, Iraq when a VBIED detonated at a nearby school.
The report mentioned appellant having attended the event.
On June 22, 2015 OWCP received several diagnostic reports. An August 21, 2014 cervical
spine x-ray showed moderate multilevel degenerative changes.
A February 11, 2015
electromyography (EMG) and nerve conduction velocity (NCV) study revealed evidence of active
denervation in some of appellant’s left lower extremity muscles and evidence of chronic

2

denervation in many muscles of the upper and lower extremities. A June 10, 2015 brain magnetic
resonance imaging (MRI) scan showed volume loss advanced for age with minimal subcortical
disease.
In reports dated October 28, 2014 to May 19, 2015, Dr. Herbert Lubowitz, a Boardcertified internist, indicated that appellant’s complaints centered on pain and weakness in his
extremities, difficulty swallowing, and muscular movements in his legs, which may be
fasciculation. He related that appellant believed some of his abnormalities might be related to
toxic exposure while he worked for the Department of Defense five years ago in Iraq. Upon
neurological examination, Dr. Lubowitz reported increased fall risk with poor balance and some
weakness in hand grips. He reported that appellant had a very complex neurologic problem, which
appeared to look more and more like ALS or a similar motor neuron disease.
Dr. Lubowitz indicated in a June 15, 2015 narrative report that he had treated appellant for
the past year for various symptoms. He related that appellant developed a severe and debilitating
neuromuscular problem which had been progressing such that he continued to lose weight, had
symptoms of dysphonia and dysphagia, and experienced fasciculation about eight weeks ago.
Dr. Lubowitz indicated that diagnostic testing showed abnormalities. He opined that appellant’s
symptoms seemed to reflect ALS or a similar neurological problem. Dr. Lubowitz related that
appellant felt his neurological symptoms were related to exposure to various toxins during his
service in Iraq.
In May 22 and June 17, 2015 reports, Dr. Ksenija Kos, a Board-certified neurologist,
related that appellant complained of diffuse, neurogenic pains, diffuse muscle weakness and
atrophy, and difficulty swallowing. Upon neurological examination, he observed 4/5 motor
strength in the left upper extremity proximally and distally and decreased lower extremity strength
proximally bilaterally. Dr. Kos also reported decreased sensation to pinprick in the median nerve
distributions bilaterally and over the feet bilaterally. He reported that appellant had slowly
progressive diffuse muscle weakness and atrophy with fasciculation. Dr. Kos indicated that in
view of appellant’s neurogenic muscle biopsy and negative NCV study for a motor peripheral
neuropathy, he was concerned about ALS/MND.
By decision dated July 21, 2015, OWCP denied appellant’s occupational disease claim
because it was not timely filed within three years of the date of injury. It explained that appellant
reported a date of injury of March 1, 2010, but he did not file his occupational disease claim until
May 14, 2015.
On August 14, 2015 appellant, through counsel, requested a telephone hearing before a
hearing representative from OWCP’s Branch of Hearings and Review.
In a July 29, 2015 attending physician’s report (Form CA-20), Dr. Lubowitz noted a date
of injury of March 1, 2010. He described a history of neck injury, muscle, nerve, and joint pain,
numbness, weakness, and diabetes. Dr. Lubowitz indicated that appellant had preexisting cervical
radiculitis. He diagnosed ALS or similar MND, diabetes, and arthritis. In response to the question
regarding whether appellant’s condition was caused or aggravated by an employment activity,
Dr. Lubowitz reported: “unknown.”

3

By decision dated February 4, 2016, an OWCP hearing representative set aside the July 21,
2015 denial decision. She found that appellant had timely filed his occupational disease claim
within three years of April 27, 2015, the date that he first became aware that his condition resulted
from his federal employment. The hearing representative remanded appellant’s case for OWCP
to further develop appellant’s claim, make appropriate findings of fact, and issue a de novo
decision.
By letter dated February 24, 2016, OWCP requested additional evidence from the
employing establishment regarding appellant’s tour of duty (TDY) in Iraq from November 2009
to June 2011.
On March 15, 2016 OWCP received the employing establishment’s response to its
development letter. It explained that it could not provide additional information regarding
appellant’s TDY because his supervisor had retired and was unreachable. The employing
establishment also reported that the Training and Doctrine Command, Intelligence Support
Element (TRISA) no longer existed. OWCP received a position description for an intelligence
specialist.
By decision dated March 28, 2016, OWCP denied appellant’s occupational disease claim.
It accepted that appellant sustained work-related exposure while in Iraq and had a diagnosis of
ALS/MND, but denied his claim because the medical evidence submitted was insufficient to
establish that his ALS/MND condition was causally related to his federal employment exposure.
On April 5, 2016 appellant, through counsel, requested a telephone hearing before a
representative from OWCP’s Branch of Hearings and Review. On November 14, 2016 a telephone
hearing was held. Appellant was represented by counsel.
OWCP received a print-out of an article from the ALS Association titled “ALS Risk
Appears Increased in Veterans: New Government Report Agrees.” It also received an article titled
“Amyotrophic Lateral Sclerosis among 1991 Gulf War Veterans: Evidence for a Time-Limited
Outbreak.”
By decision dated January 30, 2017, an OWCP hearing representative affirmed the
March 28, 2016 denial decision. She found that the medical evidence of record was insufficient
to establish a causal relationship between appellant’s ALS/MND and exposure to chemicals during
his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty, and that any

3

Id.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
Appellant alleged that he developed ALS/MND as a result of exposure to tons of hazardous
chemicals, WMD, explosives, IED, VBIED, sand/dust storms, and Army fire pits. OWCP
accepted appellant’s reported occupational exposure, as well as a medical diagnosis. However, it
denied the claim because the medical evidence submitted failed to establish a causal relationship
between appellant’s diagnosed ALS/MND and the accepted employment exposure. The Board
finds that appellant has not met his burden of proof to establish causal relationship.
In reports dated October 28, 2014 to June 15, 2015, Dr. Lubowitz reviewed appellant’s
history and provided neurological examination findings. He reported that appellant had a very
complex neurologic problem that reflected ALS or a similar neurological problem. Dr. Lubowitz
related that appellant believed that his abnormalities were related to toxic exposure while he
worked for the employing establishment five years ago in Iraq. In a July 29, 2015 Form CA-20,
Dr. Lubowitz diagnosed ALS or similar MND. In response to the question regarding whether
appellant’s condition was caused or aggravated by an employment activity, Dr. Lubowitz reported:
“unknown.” The Board notes that Dr. Lubowitz discussed appellant’s toxic work exposure and
provided a diagnosed condition based on examination findings. Dr. Lubowitz did not, however,
provide an affirmative opinion relating appellant’s diagnosed neurological condition to his
workplace exposure. On the contrary, he specifically responded “unknown” regarding the cause

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB
1143, 1145 (1989).
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

of appellant’s condition.9 The Board finds that his reports are insufficient to establish appellant’s
occupational disease claim.
Appellant was also treated by Dr. Kos. In May 22 and June 17, 2015 reports, Dr. Kos noted
appellant’s complaints of neurologic pains and muscle weakness. He provided examination
findings and indicated that he was concerned about ALS/MND. Dr. Kos, however, did not provide
any opinion regarding the cause of appellant’s ALS/MND. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.10 For this reason, these reports are
insufficient to establish appellant’s claim.
The remaining diagnostic reports, including the August 21, 2014 cervical spine x-ray
report, February 17, 2015 EMG/NCV study report, and June 11, 2015 brain MRI scan report, are
of limited probative value as diagnostic reports fail to provide an opinion on the causal relationship
between appellant’s workplace exposure and his diagnosed condition(s). For this reason, this
evidence is insufficient to meet his burden of proof.11
The evidence of record also contains submitted medical journal articles discussing
ALS/MND after working in the Middle East.12 None of the reports, however, contained an opinion
or explanation that appellant’s ALS/MND resulted from his federal work exposure in Iraq.13
On appeal counsel alleges that the January 30, 2017 decision is contrary to fact and law.
He has not, however, provided evidence to support his argument. Causal relationship is a medical
question that must be established by probative medical opinion from a physician.14 The mere fact
that work activities may produce symptoms revelatory of an underlying condition does not raise
an inference of an employment relation. Such a relationship must be shown by rationalized
medical evidence of a causal relation based upon a specific and accurate history of employment
conditions which are alleged to have caused or exacerbated a disabling condition.15 As appellant

9

The fact that the etiology of a disease or condition is unknown or obscure does not relieve an employee of the
burden of establishing a causal relationship by the weight of the medical evidence nor does it shift the burden of proof
to OWCP to disprove an employment relationship. Judith J. Montage, 48 ECAB 292, 294-95 (1997).
10

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
11

See A.B., Docket No. 17-0301 (issued May 19, 2017).

12

The medical articles referenced a relationship between an increased risk of ALS in Gulf War veterans.

13

William C. Bush, 40 ECAB 1064, 1075 (1989) (medical texts and excerpts from publications are of no evidentiary
value in establishing the necessary causal relationship between a claimed condition and employment factors because
such materials are of general application and are not determinative of whether the specifically claimed condition is
related to the particular employment factors alleged by the employee).
14

W.W., Docket No. 09-1619 (issued June 2010); David Apgar, 57 ECAB 137 (2005).

15

Patricia J. Bolleter, 40 ECAB 373 (1988).

6

has not provided such rationalized medical evidence showing that his accepted work exposure
caused or aggravated his ALS/MND, he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ALS/MND
causally related to his accepted employment exposure.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

